UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 04-7067



JOHN GREEN,

                                                 Petitioner - Appellant,

          versus


B. G. COMPTON, Warden,

                                                  Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (CA-03-509-7)


Submitted:    October 7, 2004                 Decided:   October 14, 2004


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Green, Appellant Pro Se. Julie C. Dudley, Assistant United
States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          John Green, a federal prisoner, appeals the district

court’s order denying relief on his petition filed under 28 U.S.C.

§ 2241 (2000).   We have reviewed the record and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Green v. Compton, No. CA-03-509-7 (W.D. Va. filed

May 7, 2004 & entered May 10, 2004).        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                               - 2 -